This appeal is from a decree validating a single issue of bonds to refund several issues of outstanding bonds of the City of Arcadia, Florida. Some of the outstanding bonds were issued as early as 1905. No objection is raised to the proceedings leading up to the validation decree and it is shown that each of the several issues sought to be refunded were voted by the people and were validated by court decree or by Act of the Legislature.
The original bonds were all issued before the adoption of the homestead amendment as amended (Section 1, Article X, Constitution of Florida) and the power of the city to issue them is not challenged. Five questions are posed for our determination but the real question is whether or not the original bonds having been issued under statutes imposing an unlimited taxing power.
The validation proceedings were prosecuted pursuant to Chapter 6868, Acts of 1915, Chapter 11854, Acts of 1937, and Chapter 15772, Acts of 1931. The latter Acts authorize assessments sufficient to pay interest and sinking fund on all refunding bonds and such procedure has been repeatedly approved by this Court. Board of Public Instruction for Palm Beach County v. State, 130 Fla. 366, 177 So. 615; State v. Special Tax School District No. 7-B, Santa Rosa County, 131 Fla. 603, 179 So. 683; State v. Special Tax *Page 148 
School District, No. 5, of Dade County, 107 Fla. 93, 144 So. 356, and others. It is perfectly competent for the Legislature to authorize a municipality to change its bonding provisions from a rigid to a more flexible scheme to refund its bonded indebtedness.
Having reached this conclusion, it becomes unnecessary to consider other questions raised. Appellant concedes this much. The judgment below is therefore affirmed.
Affirmed.
BUFORD and THOMAS, J.J., concur.
CHAPMAN, J., concurs in opinion and judgment.
Justices WHITFIELD and BROWN not participating as authorized by Section 4687 Compiled General Laws of 1927 and Rule 21-A of the Rules of this Court.